Citation Nr: 0015660	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-01 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to a total rating based on individual 
unemployability.  



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs



ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1969.  

This matter came to the Board of Veterans' Appeals (Board) 
from a December 1997 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Buffalo, New York, which 
denied the veteran's claim for a total rating based on 
individual unemployability.  


FINDINGS OF FACT

1.  All available relevant evidence necessary for disposition 
of the veteran's appeal has been obtained by the RO.

2.  The veteran's service-connected disabilities include: 
residuals of burns of the back, right arm and left leg, rated 
as 40 percent disabling; anxiety neurosis, rated as 30 
percent disabling; laceration of the left hand with loss of 
function of tendons of the middle finger, rated as 10 percent 
disabling; burn scar of the right ear, rated as 10 percent 
disabling; and acne vulgaris, rated as 10 percent disabling.  
The combined rating is 70 percent. 

3.  The veteran has not worked on a full-time basis since 
March 1992; he has work experience as a runner for a 
commissary supplier at a racetrack; and has completed two 
years of college.  

4.  The veteran's service-connected psychiatric disability 
prevents him from engaging in substantially gainful 
employment compatible with his work experience and education.





CONCLUSION OF LAW

The veteran is individually unemployable by reason of his 
service-connected psychiatric disability.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 4.16(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the veteran's claim is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  The United States Court 
of Appeals for Veterans Claims (Court) has held that, when a 
veteran claims that a service-connected disability has 
increased in severity, the claim is well grounded.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  The Board is 
also satisfied that all relevant facts have been properly 
developed and that VA has fulfilled its duty to assist the 
veteran as mandated by 38 U.S.C.A. § 5107(a) and 38 C.F.R. § 
3.103(a).  

Generally, under 38 C.F.R. § 3.340(a)(1), total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  Total disability may or may not be 
permanent.  The objective criteria are set forth in 38 C.F.R. 
§ 3.340(a)(2), and provide for a total disability rating for 
any single disability or combination of disabilities 
prescribed a 100 percent evaluation in the Schedule for 
Rating Disabilities; or where the requirements of 38 C.F.R. § 
4.16(a) are met. 

Under 38 C.F.R. § 4.16, total disability ratings may be 
assigned in cases where the schedular rating is less than a 
total rating, as long as the veteran's disabilities meet 
specified rating levels, and the veteran is unable to follow 
a gainful occupation as a result of these disabilities.  If 
there is one disability, that disability shall be evaluated 
at 60 percent or more.  If there is more than one disability, 
at least one must be rated at 40 percent or more, and the 
combined rating must be 70 percent or more.

In this case, service connection is in effect for the 
following disabilities: residuals of burns of the back, right 
arm and left leg, rated as 40 percent disabling; anxiety 
neurosis, rated as 30 percent disabling; laceration of the 
left hand with loss of function of tendons of the middle 
finger, rated as 10 percent disabling; burn scar of the right 
ear, rated as 10 percent disabling; and acne vulgaris, rated 
as 10 percent disabling.  The combined rating is 70 percent.  
Since the veteran's burn scars of the back, right arm and 
left leg are rated as 40 percent disabling, and the combined 
rating for all the disabilities is 70 percent, he meets the 
threshold schedular requirements for a total compensation 
rating based on individual unemployability.  38 C.F.R. § 
4.16(a) (1999).  However, the evidence does not show that the 
veteran is unable to secure and follow a substantially 
gainful occupation by reason of his service-connected 
disabilities.  

In his VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability), filed in October 
1996, the veteran reported that his service-connected nervous 
condition prevents him from securing or following any 
substantially gainful occupation.  He indicated that he had 
been under a doctor's care and/or hospitalized over the past 
12 months.  He had been treated from 1969 to the time of 
filing, and provided the name of his VA psychiatrist.  He 
reported that March 1992 was the date his disability affected 
his full-time employment, the last time he worked full-time, 
and the date he became too disabled to work.  He noted that 
the most he had earned in one year was $20,000 in 1991, and 
that he was a runner for a commissary supplier at a racetrack 
that year.  He listed the name of his employer, and that he 
worked 40 hours a week for the period from 1969 to 1992.  He 
had not lost any time from illness, and the highest gross 
earnings per month were $1,666.66.  He did not earn any 
income for the past 12 months, and that he left his last job 
because of his disability.  He expected to receive retirement 
and workers compensation benefits.  He has not attempted to 
obtain employment since he became too disabled to work.  
Regarding education, he indicated that he had completed 
several years of college and that he has not had any 
education and training since he became too disabled to work.  
The Board notes that the veteran is currently receiving 
benefits from the Social Security Administration (SSA) and 
Worker's Compensation.  

The private medical records received from the SSA reflect 
ongoing treatment of the veteran's psychiatric disability 
from 1992 to 1994.  In an August 1994 report, the examiner 
noted that the veteran had been in treatment for depression, 
delusions, panic attacks and general anxiety.  The examiner 
indicated that the symptoms were made worse by the strain of 
work.  The examiner opined that the veteran did not retain 
the residual functional capacity to perform the full range of 
sedentary work and was totally disabled.  The veteran was 
diagnosed as having paranoid schizophrenia/schizoaffective 
disorder.  It was noted that the anxiety affected the 
veteran's back and neck pain.  

Also of record is a copy of the November 1994 SSA decision 
regarding the grant of disability benefits.  It was 
determined that the veteran had not engaged in substantial 
gainful activity since June 2, 1992.  It was further found 
that the medical evidence established that the veteran had a 
severe schizoaffective disorder, anxiety disorder, and 
degenerative disc disease of the cervical and lumbar spine.  
Copies of evaluations conducted in 1994, were included, as 
well as treatment records from 1992 and 1993.  The decision 
noted that while the veteran's orthopedic disabilities 
prevented heavy physical labor employment, the veteran's 
mental impairment significantly reduced the veteran's ability 
to meet production, quality, and attendance standards of 
competitive employment at any level.  

VA treatment records show that the veteran received 
psychiatric care in September and December 1996 and in April 
1997.  During these visits, the psychiatrist observed that 
the veteran appeared polite, friendly and relaxed, and that 
eye contact was good.  The examiner noted that the veteran 
was taking care of his house and family.  Affect, mood, 
speech and thought processes were normal.  Psychosis was not 
noted.  Thinking was logical and there was no depression.  He 
was alert, active, intelligent, and insight and judgment were 
fair.  The examiner did not opine as to whether or not the 
veteran was employable.  

The veteran's employment education and employment experience 
is limited as noted above.  It is clear that the service-
connected as well as non-service connected orthopedic 
disabilities preclude him from employment involving physical 
labor.  However, there is a medical opinion of record which 
specifically indicated that the veteran's service-connected 
psychiatric disability precludes any employment, to include 
both sedentary and non-sedentary employment.  Subsequent VA 
medical records do not reflect any opinion regarding the 
veteran's unemployability status.  In light of the private 
medical report, the Board finds that the veteran's 
contentions regarding his inability to work are credible and 
the weight of the evidence supports the veteran's claim.  As 
such, the Board concludes that gainful employment is not 
realistically within the veteran's capability.  Accordingly, 
a total compensation rating based on individual 
unemployability is warranted.


ORDER

The appeal is granted, subject to the law and regulations 
governing the payment of monetary benefits.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

 

